PER CURIAM.
Despite the appellant’s arguments to the contrary, we conclude that there is substantial competent evidence in the record to support the trial court’s finding that there was clear and convincing evidence showing the appellant totally incapacitated, and therefore directing a plenary guardianship. See Poteat v. Guardianship of Poteat, 771 So.2d 569, 571 (Fla. 4th DCA 2000) (stating that in guardianship cases: “[t]he function of the appellate court is to determine whether there is ‘substantial competent evidence to support the trial judge’s finding of clear and convincing evidence.’ ” (citation omitted)). Accordingly, we affirm the orders under review.
Affirmed.